Citation Nr: 1759912	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter




ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1961 to January 1965 and from April 1965 to March 1973.  He died in November 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision issued by the Milwaukee Pension Management Center in Milwaukee, Wisconsin.  The appeal was subsequently transferred to the Nashville, Tennessee Regional Office (RO).

The appellant provided testimony before a Veterans Law Judge (VLJ) in June 2015 at the RO, however due to audio malfunctions during her testimony a written transcript of the proceeding was unable to be transcribed.  The Board remanded the appeal in April 2016 to request another Board hearing, in light of the lack of written transcript.  In May 2017, the appellant and her granddaughter provided testimony at a videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as cardiorespiratory arrest due to metastatic pancreatic cancer with chronic kidney disease and malnutrition listed as contributing to death but not resulting in the underlying cause.  

2.  At the time of his death, the Veteran was service-connected for Hodgkin's disease and diabetes mellitus, type II (diabetes) due to the presumption of Agent Orange exposure.

3.  In a November 2017 Veterans Health Administration (VHA) opinion, the VHA expert opined that it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected Hodgkin's disease substantially contributed to the development of pancreatic cancer which caused his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).










ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


